DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to Applicant’s Amendment and Remarks filed on 18 June 2021. 
Claims 1-2, 4-11 and 13-20 are pending in this application. Claims 3 and 12 were cancelled. 

Claim objections
Claims 1, 10 and 19 are objected to because of the following informalities:
In claims 1 (line 8), claim 10 (line 11), and claim 19 (line 9), it recites “a share memory”. It should be amended as “a shared memory”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-11 and 13-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 10 and 19 (line# refers to claim 1):
Line 6, it is not clearly indicated when does “selected register rows” has been selected? (i.e., is the “register rows” have been selected before or after the data elements loaded into the register? or after sorting in descending order? What is the basis for selecting the register rows?). In addition, it is unclear where the “selected register rows” originated (i.e., is the “selected register rows” are the same as “register” associated with the parallel processor as cited in claim 1, line 3? or any register rows?).

In line 12, it recites the phrase “shared selected register rows”. However, prior to this phrase at line 1, it recites “selected register rows”. Thus, it is unclear whether the second recitation of “shared selected register rows” is the same or different from the first recitation of “selected register rows”. 

As per claims 5 and 14:
In lines 2-3, it recites the phrase “the group”. However, prior to this phrase in claim 1, at line 10, it recites “the group of parallel processors”. Thus, it is unclear whether the second recitation of “the group” is the same or different from the first recitation of “the group of parallel processors”. If they are the same, same name should be used.

As per claims 2, 4, 6-11, 13, 15-18 and 20:



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jatin Chhugani et al. (Efficient Implementation of Sorting on Multi-Core SMID CPU Architecture; hereafter Jatin) in view of Kamath et al. (US Pub. 2015/0067008 A1) and further in view of Agarwal et al. (US Patent. 5,887,183).
Jatin and Kamath were cited in the previous Office Action. 

As per claim 1, Jatin teaches the invention substantially as claimed including A method for sorting data in parallel on a data-parallel computing device (Jatin, Title, Sorting on Multi-core SIMD CPU Architecture; Page 1314, sec. 3. Architecture Specification, Lines 8-11, data-level parallelism (DLP, e.g., SIMD, vector computation), parallelism (TLP, e.g., simultaneous multi-threading, and multicore); page 1317 (left Column) lines 4-7, Each level of the sorting network compare elements in parallel (as sorting in parallel) using SIMD min and max operations) comprising: 
loading, by a group of parallel processors, data elements into registers, wherein each register is associated with at least one processor in the group of parallel processors (Jatin, page 1316, Sec 4.2.1, lines 2-3, Arrays A and B are held in SIMD register; Page 1317, Sec 4.2.2 In-register sorting, line 2, load K2 numbers into K SIMD registers; Page 1314, Sec 2, Related work, lines 3-4, SIMD and multi-core capability of modern processors, including GPUs, line 12, SIMD processors, Fig. 4, Input registers, Sec. 3.1, ILP, lines 1-4, modern processors with super-scalar architecture can execute multiple instructions simultaneously…Duo processors (as group of parallel processors)); 
for each of the parallel processors, sorting, in parallel, the data elements loaded in its associated registers (Jatin, Page 1316, sec 4.1, phase 1, lines 5-7, Each thread sorts the data assigned to it using a SIMD implementation of merge-sort; Page 1317, sec 4.2.2, lines 4-7, sort values within each line of the registers, by simply executing a series of comparisons using min/max operation. These comparisons re-order the values so that values within any particular lane are sorted; also see page 1317 (left Column) lines 4-7, Each level of the sorting network compare elements in parallel (as sorting in parallel) using SIMD min and max operations); 
for each of the parallel processors, merging the sorted data elements with the sorted data elements of other processors in the group of parallel processors (Jatin, Page 1316, sec 4.1, Phase 1, lines 14-20, As a second step, we now merge sorted lists to produce a single sorted list of size M elements. This requires multiple threads to work simultaneously to merge two lists. For example, for the first iteration of this step, we have P sorted lists, and P threads. For merging every two consecutive lists, we partition the work between the two threads to efficiently utilize the available cores; Phase 2, lines 1-5, The second phase consists of (logN-logM) iterations. In each iteration, we merge pairs of lists to obtain sorted sequences of twice the length than the previous iteration. All P processors work simultaneously to merge the pairs of lists), 
wherein loading the data elements includes loading, by one or more processors in the group of parallel processors, a subset of shared selected register rows of data elements in a transposed form based on a number of data elements being merged that upon completion will be in sorted order, and thereby replacing the subset of the shared selected register rows (Jatin, Page 1313, right column, lines 10-12, Modern shared-memory computer architectures with multiple cores and SIMD instructions can perform high performance sorting; Page 1314, Sec 2, Related work, lines 3-4, SIMD and multi-core capability of modern processors, including GPUs, line 12, SIMD processors, Fig. 4, Input registers, Sec. 3.1, ILP, lines 1-4, modern processors with super-scalar architecture can execute multiple instructions simultaneously…Duo processors (as group of parallel processors); Page 1316, Phase 1, lines 14-22, merge these P sorted lists to produce a single sorted list of size M elements. This requires multiple threads to work simultaneously to merge two lists… partition the work between the two threads to efficiently utilize the available cores. Likewise, in the next iteration, 4 threads share the work of merging two sorted load K2 numbers into K SIMD registers. Here, we refer to each slot within a SIMD register as a lane (for a total of K lanes). We next sort values within each lane of the registers, by simply executing a series of comparisons using min/max operations…This is followed by a transpose operation so that each bunch of K contiguous values are sorted. The transpose operation again requires a series of shuffle instructions. It can be easily shown that this stage requires KlogK shuffle operations; Fig. 4: In-Register Sorting for 4-wide SIMD, Table: input registers, Table: each lane stored (each column are sorted and merged), Table: Each register sorted (the register rows (1, 8, 3, 0) and (5, 11, 4, 7) are transposed from Table: Each lane sorted to Table: Each register sorted). [Examiner noted: the subset of selected register rows ((1, 8, 3, 0), (5, 11, 4, 7)) are selected for performing the transpose operation based on a number of data elements being merged that upon completion will be in sorted order (see Table: Each lane sorted), and the previous selected register rows are replaced (see (1. 8, 3, 0) replaced by (1, 5, 9, 12), and (5, 11, 4, 7) replace by (8, 11, 14, 21)];
storing, by the parallel processors, the merged and sorted data elements (Jatin, Page 1318, sec 4.2.4, lines 1-21, Complete SIMD algorithm, step 1, divide the input (size N) into chunks of size M. For each chunk: (a) perform in-register sort…(d) Merge…Step 2…(a) Merge sequences of length…Each iteration of Step 2 needs to load/store complete dataset from/to the main memory (as store the merged and sorted data elements back to memory)).

 in descending order, partitioning and writing selected register rows into a shared memory based on a maximum number of data elements each processor can write to the share memory and a total number of registers per processor, and loading the subset of shared selected register rows of data elements of the shared memory in a transposed form.

However, Kamath teaches sorting the data elements in descending order (Kamath, Abstract, lines 4-5, Each column of an array may be sorted in ascending (descending) order to form a first sorted array); 
partitioning and writing selected register columns into a shared memory based on a maximum number of data elements can write to the share [shared] memory and a total number of registers and loading the subset of shared selected register columns of data elements of the shared memory in a transposed form (Kamath, Fig. 4A, 400 array; Fig. 6, 610 Memory (as shared memory), 620, D0-D7 (arrays); Fig. 9, 902, store image data in memory organized as a plurality of small arrays such that array columns are stored in different memory banks; [0053] lines 1-12, FIG. 6 is a flow diagram illustrating transposition of array data in a multi-bank memory (as shared memory) subsystem of SIMD processor 600. In this example, a SIMD processor 600 has an eight way bank of memory 610 that is coupled to an output register 620...Control logic within SIMD processor 600 allows the addressing of each memory bank access to be incremented so that a single data store operation from output register 620 will be incrementally spread out in memory 610 (as partitioning and registers hold eight elements). In this manner, store operations performed after a column sort as illustrated in FIG. 4B may result in a transposed array, such that the row sort illustrated in FIG. 4C may actually be done as a column sort; [0038] lines 3-7, the five columns of each 5.times.5 input array 400 are mapped onto five lane positions of a SIMD processor…the SIMD processor may process up to eight columns of data (as maximum number of data elements can write, since all eight columns are write into the memory (see Fig. 6, 610)));

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jatin with Kamath because Kamath’s teaching of sorting the array data in descending order and storing the transposed array data would have provided Jatin’s system with the advantage and capability to easily arranging and managing the data elements which improving the system efficiency. 

	Jatin and Kamath fail to specifically teach partitioning and writing selected register rows into a shared memory based on a maximum number of data elements each processor can write to the shared memory and a total number of registers per processor; and wherein loading the data elements into each processor's respective registers.

selected register rows into a shared memory based on a maximum number of data elements each processor can write to the shared memory and a total number of registers per processor (Agarwal, Fig. 1, 104 memory (as shared memory); Fig. 3, 230, 232, 234 (processing elements), 236 register file; Col 9, lines 23-27, elements 230-234 each include a register file 236, which may include 512 64-bit registers (as total number of registers per processor). Each register may be utilized to store an element in a vector (as maximum number of data elements each processor can write due to the total number of registers per processor); Fig. 7B, 238 vector register, VR0-VRm-1, Elements 0 to n-1 (x, x+1, …x+m-1)  104 memory (as shared memory), 250 vector (x), (x+1)…(x+m-1) (register rows) loaded to memory; Col 12, lines 43-44, elements of vector 250 are transferred to memory 104); and 
wherein loading the data elements into each processor's respective registers (Agarwal, Fig. 3, 230, 232, 234 (processing elements), 236 register file; Col 9, lines 23-27, elements 230-234 each include a register file 236, which may include 512 64-bit registers. Each register may be utilized to store an element in a vector).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jatin and Kamath with Agarwal because Agarwal’s teaching of loading the register rows into a shared memory based on the data elements and total number of registers per processor would have provided Jatin and Kamath’s system with the advantage and capability to 

As per claim 5, Jatin, Kamath and Agarwal teach the invention according to claim 1 above. Jatin further teaches wherein: merging the sorted data elements with the sorted data elements of other processors in the group (Jatin, Page 1316, sec 4.1, Phase 1, lines 14-20, As a second step, we now merge these P sorted lists to produce a single sorted list of size M elements. This requires multiple threads to work simultaneously to merge two lists. For example, for the first iteration of this step, we have P sorted lists, and P threads. For merging every two consecutive lists, we partition the work between the two threads to efficiently utilize the available cores) includes pairing each parallel processor with another parallel processor in the group of parallel processors (Jatin, Page 1314, Sec 2, Related work, lines 3-4, SIMD and multi-core capability of modern processors, including GPUs, line 12, SIMD processors; Page 1313, Right Column, line 3, Finding closest pair; Page 1314, sec. 3. Architecture Specification, Lines 8-11, data-level parallelism (DLP, e.g., SIMD, vector computation), thread-level parallelism (TLP, e.g., simultaneous multi-threading, and multicore); page 1317 (left Column) lines 4-7, Each level of the sorting network compare elements in parallel (as sorting in parallel) using SIMD min and max operations; Page 1316, sec 4.1, phase 1, lines 4-7, First, we divide each block of data amongst the available threads (or processors). Each thread sorts the data assigned to it using a SIMD implementation of merge-sort, lines 9-11, Each thread sorts its allocated list of numbers to produce one sorted list (each processors corresponding to one list)); and 
merging the sorted data elements of each parallel processor with the sorted data elements of its respective paired processor (Jatin, Page 1316, Phase 1, lines 18-22, we have P sorted lists, and P threads. For merging every two consecutive lists, we partition the work between the two threads to efficiently utilize the available cores. Likewise, in the next iteration, 4 threads share the work of merging two sorted sequences).

As per claim 6, Jatin, Kamath and Agarwal teach the invention according to claim 5 above. Jatin further teaches merging the merged data elements of each pair processor with the other processor pairs (Jatin, Page 1316, Phase 2, lines 2-5, In each iteration, we merge pairs of lists to obtain sorted sequences of twice the length than the previous iteration. All P processors work simultaneously to merge the pairs of lists). 

As per claim 10, it is a system claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Jatin further teaches one or more computing devices; and memory storing instructions, the instructions executable by the one or more computing devices (Jatin, Title, Sorting on Multi-core SIMD CPU Architecture; Page 1313, Sec 1, Introduction, right column, lines 10-12, Modern shared-memory computer architectures with multiple cores and SIMD instructions can perform high performance sorting).

As per claims 14-15, they are system claims of claims 5-6 respectively above. Therefore, they are rejected for the same reasons as claims 5-6 above.

As per claim 19, it is a non-transitory computer readable medium claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.


Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jatin, Kamath and Agarwal, as applied to claim 1 above, and further in view of Bleidt et al. (US Patent. 5,671,377).
Bleidt was cited in the previous Office Action.

As per claim 2, Jatin, Kamath and Agarwal teach the invention according to claim 1 above. Jatin teaches loading the data elements into registers (Jatin, page 1316, Sec 4.2.1, lines 2-3, Arrays A and B are held in SIMD register; Page 1317, Sec 4.2.2 In-register sorting, line 2, load K2 numbers into K SIMD registers).

Jatin, Kamath and Agarwal fails to specifically teach loading the data elements into associated registers of two or more parallel processors of the group of parallel processors simultaneously.

However, Bleidt teaches loading the data elements into associated registers of two or more parallel processors of the group of parallel processors simultaneously (Bleidt, Col 7, lines 43-45, the data is simultaneously loaded into the internal registers 306 of all the processors).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jatin, Kamath and Agarwal with Bleidt because Bleidt’s teaching of loading the data elements into registers simultaneously would have provided Jatin, Kamath and Agarwal’s system with the advantage and capability to increase the data elements loading speed which improving the system efficiency. 

As per claim 11, it is a system claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above.

As per claim 20, it is a non-transitory computer readable medium claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jatin, Kamath and Agarwal, as applied to claim 1 above, and further in view of Nordquist et al. (US Patent. 8,074,224 B1).
Nordquist was cited in the previous Office Action.

As per claim 4, Jatin, Kamath and Agarwal teach the invention according to claim 1 above. Jatin further teaches wherein sorting the data elements includes executing compare-and- exchange operation of all data elements in the registers (Jatin, Page 1316, sec 4.1, phase 1, lines 5-7, Each thread sorts the data assigned to it using a SIMD implementation of merge-sort; Page 1317, sec 4.2.2, lines 4-7, sort values within each line of the registers, by simply executing a series of comparisons using min/max operation. These comparisons re-order the values so that values within any particular lane are sorted (as compare-and exchange operations since the data are compared and re-ordered/exchanged)).

Jatin, Kamath and Agarwal fail to specifically teach the registers associated with the respective parallel processor.

However, Nordquist teaches the registers associated with the respective parallel processor (Nordquist, Fig. 3, 310 (0)-310(m-1) Cores; Col 10, line 67-Col 11 line 6, local register file 404 is physically or logically divided into P lanes, each having some number of entries (where each entry might be, e.g., a 32-bit word). One lane is allocated to each processing unit (as each line of registers are associated with respective processing unit), and corresponding entries in different lanes can be populated with data for corresponding thread types to facilitate SIMD execution).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jatin, 

As per claim 13, it is a system claim of claim 4 above. Therefore, it is rejected for the same reason as claim 4 above.


Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jatin, Kamath and Agarwal, as applied to claim 1 above, and further in view of Tian Xiaochen et al. (Register Level Sort Algorithm on Multi-Core SIMD processors; hereafter Tian).
	Tian was cited in the previous Office Action.

As per claim 7, Jatin, Kamath and Agarwal teach the invention according to claim 1 above. Jatin, Kamath and Agarwal fail to specifically teach wherein the group of parallel processors includes two groups of parallel processors.

However, Tian teaches wherein the group of parallel processors includes two groups of parallel processors (Tian, Page 6, 3.5 Implementation, Fig. 10, Algorithm overview; core#1+core#2 (one group of parallel processors), core#3+core#4 (second group of parallel processors).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jatin, Kamath and Agarwal with Tian because Tian’s teaching of groups of parallel processors which including different/two groups would have provided Jatin, Kamath and Agarwal’s system with the advantage and capability to sort and merge the data elements from different groups which improving the overall system performance and efficiency.

As per claim 8, Jatin, Kamath, Agarwal and Tian teach the invention according to claim 7 above. Jatin further teaches wherein merging the sorted data elements with the sorted data elements of other processors (Jatin, Page 1316, sec 4.1, Phase 1, lines 14-20, As a second step, we now merge these P sorted lists to produce a single sorted list of size M elements. This requires multiple threads to work simultaneously to merge two lists. For example, for the first iteration of this step, we have P sorted lists, and P threads. For merging every two consecutive lists, we partition the work between the two threads to efficiently utilize the available cores) includes pairing each parallel processor with another parallel processor in the two groups of parallel processors (Jatin, Page 1314, Sec 2, Related work, lines 3-4, SIMD and multi-core capability of modern processors, including GPUs, line 12, SIMD processors; Page 1313, Right Column, line 3, Finding closest pair; Page 1316, sec 4.1, phase 1, lines 4-7, First, we divide each block of data amongst the available threads (or processors). Each thread sorts the data assigned to it using a SIMD implementation of merge-sort, lines 9-; and 
merging the sorted data elements of each parallel processor with the sorted data elements of its respective paired processor (Jatin, Page 1316, Phase 1, lines 18-22, we have P sorted lists, and P threads. For merging every two consecutive lists, we partition the work between the two threads to efficiently utilize the available cores. Likewise, in the next iteration, 4 threads share the work of merging two sorted sequences).
In addition, Tian teaches when margining, the paired processor is within each of the two groups of parallel processors (Tian, Page 6, 3.5 Implementation, Fig. 10, Algorithm overview; core#1+core#2 and core#3+core#4,  Parallel merge sorted sequence by 2 cores).

As per claim 9, Jatin, Kamath, Agarwal and Tian teach the invention according to claim 8 above. Tian further teaches merging the sorted data elements of the two groups of parallel processors (Tian, Page 6, 3.5 Implementation, Fig. 10, Algorithm overview; core#1+core#2 and core#3+core#4,  Parallel merge sorted sequence by 4 cores (two groups of processors)).

As per claims 16-18, they are system claims of claims 7-9 above. Therefore, they are rejected for the same reason as claims 7-9 above.


Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195